Citation Nr: 1200310	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-36 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a foot disorder has been received.

2.  Whether new and material evidence to reopen a claim for service connection for headaches and dizziness has been received.

3.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), has been received.

4.  Whether new and material evidence to reopen a claim for service connection for PTSD has been received.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

6.  Entitlement to service connection for colon cancer.

7.  Entitlement to service connection for lower back pain.

8.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Angela Davis-Morris, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2007 rating decisions by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In September and December 2011, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Veteran has received many different psychiatric diagnoses, the newly reopened issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to service connection for PTSD have been recharacterized as a single issue as noted above.

The issue of entitlement to an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated May 2001, the RO denied the Veteran's claim of service connection for foot disorder.  The Veteran did not appeal this determination, and it became final.

2.  Evidence associated with the claims file since the May 2001 decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for a foot disorder, and does not raise a reasonable possibility of substantiating the claim.

3.  In a decision dated April 2005, the RO denied the Veteran's claim of service connection for headaches and dizziness.  The Veteran did not appeal this determination, and it became final.

4.  Evidence associated with the claims file since the April 2005 decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for headaches and dizziness, and does not raise a reasonable possibility of substantiating the claim.

5.  In a decision dated November 1971, the RO denied the appellant's claim of service connection for an acquired psychiatric disorder.  The Veteran did not appeal this determination, and it became final.

6.  Evidence received since the November 1971 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder.

7.  In a decision dated May 2001, the RO denied the appellant's claim of service connection for PTSD.  The Veteran did not appeal this determination, and it became final.

8.  Evidence received since the November 1971 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

9.  Colon cancer was not shown in service; malignant tumors were not manifest to a compensable degree within the first post-service year; and there is no probative evidence showing that the Veteran's colon cancer is related to service or to a disease or injury of service origin.

10.  On September 22, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for service connection for low back pain is requested.

11.  On September 22, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for special monthly pension is requested.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the claim for service connection for a foot disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  As new and material evidence has not been received, the claim for service connection for headaches and dizziness is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  As new and material evidence has been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for service connection for colon cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

6.  The criteria for withdrawal of the appeal for service connection for low back pain by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of the appeal for special monthly pension by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS-

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's accredited representative indicated prior to the Veteran's Board hearing on September 22, 2011, that the Veteran wished to withdraw his appeal for service connection for low back pain and for special monthly pension.  Hence, there remain no allegations  of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in November 2006 and September 2007 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, these letters provided the Veteran with notice in accordance with Kent.  As these letters were sent prior to the April 2007 and October 2007 initial adjudications of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records and private medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded a VA examination in connection with his current claim for service connection for colon cancer.  However, as discussed below, there is no competent and credible evidence that suggests a link between any current diagnosis of colon cancer and the Veteran's active duty service.  The Veteran has not claimed a continuity of symptomatology.  There is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  The service treatment records are completely negative for any signs, symptoms, or diagnoses of colon cancer.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 83.

During an informal conference with a Decision Review Officer in September 2009, the Veteran asserted that his service treatment records might be incomplete.

A careful review of the claims file shows that the Veteran originally filed a VA disability claim in June 1971.  At that time, the Veteran's service treatment records were obtained and associated with the claims file.  The VA Records Processing Center gave no indication that any of the Veteran's service treatment records were missing.

There is no further evidence, other than the Veteran's own contentions, to show that part of the Veteran's service treatment records have disappeared.  There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Mindenhall v. Brown, 7 Vet. App. 271   (1994).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The Veteran's contentions mentioned above are vague and do not provide the necessary clear evidence.

The NPRC is the official repository for service treatment records.  In 1973, a fire occurred at the NPRC.  This is the only fire at NPRC of record during which files were destroyed.  As the Veteran's service treatment records were obtained by VA from the NPRC in 1971, they could not have been destroyed in the 1973 fire.  Under the presumption of regularity, the Board finds that the copy of the Veteran's service treatment records furnished by NPRC is complete.

The record shows that as of March 2006, the Veteran is in receipt of disability benefits from the Social Security Administration.  These benefits were awarded on the basis of a back impairment, sigmoidectomy, and a mental impairment for the period from June 2001 through July 2005.  Concerning the claim for service connection for colon cancer, the Board finds that a remand for these records is unnecessary.  There is no dispute regarding the Veteran undergoing a sigmoidectomy.  As will be discussed further below, the claim for service connection for colon cancer is being denied not due to lack of a current disability, but due to lack of nexus to service.  Concerning the other issues on appeal, as these records pertain to treatment for a back impairment, sigmoidectomy, and a mental impairment, no useful purpose would be served in remanding the other claims on appeal for yet more development.  Such a remand of the other issues would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Veteran has indicated that he received treatment at a private facility in New Orleans.  He has stated that the records from that facility were destroyed in Hurricane Katrina in 2005.  Thus, a remand to attempt to obtain those records would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Foot Disorder

In a May 2001 rating decision, the RO determined that service connection was not warranted for foot disorder.  At that time, the evidence consisted of the Veteran's service treatment records, VA and private treatment records, and the Veteran's assertions.

The RO determined that service connection was not warranted for a foot disorder as the evidence failed to show that a foot disability occurred in or was caused by service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2011).

The evidence received since the May 2001 rating decision includes additional VA and private treatment records, the report of a general VA examination, additional statements from the Veteran, and the transcript from the Veteran's September 2011 Board hearing.  Unfortunately, the newly submitted material is cumulative of evidence of record prior to the May 2001 rating decision and does not constitute new and material evidence.

All of the statements from the Veteran, to include his Board hearing testimony, reiterate his assertion that he has a foot disability that began while he was on active duty.  As such, these statements merely reiterate contentions that were previously considered by the RO in the May 2001 rating decision.  The more recent treatment records from VA and private facilities show that the Veteran currently receives treatment for foot pain and calluses, but none of them give any indication that the Veteran's claimed foot disorder was incurred in service or had its onset within the presumptive period from separation from active duty.  As such, they do not relate to the reason for prior denial of the claim and are thus not material.

In sum, the Board finds the evidence added to the claims file since the May 2001 rating decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the Veteran's claimed foot disability occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's and other lay statements are merely redundant of the evidence previously considered, and the medical reports are devoid of a nexus between his current symptoms and his active duty.

As the information provided in support of the application to reopen the claim for service connection for a foot disorder does not include new and material evidence, the appeal as to this issue must be denied.

Headaches and Dizziness

In an April 2005 rating decision, the RO determined that service connection was not warranted for headaches and dizziness.  At that time, the evidence consisted of the Veteran's service treatment records, VA and private treatment records, the results of a VA general examination, and the Veteran's assertions.

The RO determined that service connection was not warranted for headaches and dizziness.  The RO specifically acknowledged that the service treatment records showed treatment for headaches and dizziness.  However, the RO determined that the evidence did not show that a permanent residual or chronic disability subject to service connection was shown by the service treatment records or post-service records.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2011).

The evidence received since the April 2005 rating decision includes additional VA and private treatment records, additional statements from the Veteran, and the transcript from the Veteran's September 2011 Board hearing.  Again, the newly submitted material is cumulative of evidence of record prior to the April 2005 rating decision and does not constitute new and material evidence.

All of the statements from the Veteran, to include his Board hearing testimony, reiterate his assertion that he has headaches and dizziness as a result of stress and being hit on the head with a pipe while he was on active duty.  However, these statements merely reiterate contentions that were previously considered by the RO in the prior April 2005 rating decision.  The more recent treatment records from VA and private facilities do not show that the Veteran currently has a chronic headache or dizziness disorder.  As such, they do not relate to the reason for prior denial of the claim and are thus not material.

In sum, the Board finds the evidence added to the claims file since the April 2005 rating decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the Veteran has a permanent residual or chronic disability manifest by headaches and dizziness that occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's and other lay statements are merely redundant of the evidence previously considered, and the medical reports do not show a diagnosis of a current headache or dizziness disorder.

As the information provided in support of the application to reopen the claim for service connection for headaches and dizziness does not include new and material evidence, the appeal as to this issue must be denied.

Acquired Psychiatric Disorder and PTSD

In a November 1971 rating decision the RO determined that service connection was not warranted for a psychiatric disorder.  It was noted, in essence, that the Veteran had a diagnosis of personality disorder, antisocial type, paranoid and immature personality traits.  It was further noted that personality disorders were considered a constitutional or developmental abnormality for which benefits were not payable.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2011).

In a May 2001 rating decision the RO determined that service connection was not warranted for PTSD.  The RO determined that service connection was not warranted as the evidence failed to show a confirmed diagnosis of PTSD, and the evidence was inadequate to establish the presence of an in-service stressor.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2011).

The evidence received since the prior rating decisions includes VA and private medical records; additional statements from the Veteran; the transcript of the Veteran's September 2011 Board hearing; and a September 2011 lay statement from a neighbor who had known the Veteran for his entire life.  In particular, a June 2003 VA mental health note contains a diagnoses of PTSD and schizophrenia.  With these letters, the Veteran has provided the requested evidence indicating that he has had a diagnosis of PTSD and that he might have had a psychiatric disability while on active duty, and for the purposes of reopening a claim, the credibility of evidence is assumed.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claims, as it provides the possibility of an in-service incurrence of a psychiatric disorder and/or PTSD.  Therefore, the claims for service connection for an acquired psychiatric disorder and PTSD must be reopened and re-adjudicated on the merits.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Colon Cancer

Service personnel records show that the Veteran served in the Republic of Vietnam from January 1971 to March 1971.  The Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of colon cancer.  The May 1971 separation examination report reflects that the Veteran had a normal genitourinary system, anus, and rectum.  The Veteran indicated on a May 1971 Report of Medical History (RMH) that he did not experience any intestinal trouble, tumors, growths, cysts, or cancer.

VA treatment records show that the Veteran had a history of colon cancer with a partial colon resection performed in 2003 at a private hospital in New Orleans.  These records indicate that the records from the private hospital were lost during Hurricane Katrina in 2005.

During the Veteran's September 2011 Board hearing, the Veteran recounted his history of undergoing surgery for colon cancer in 2003.  He said that his colon cancer was a result of being exposed to herbicides and food while he was on active duty.

Concerning the Veteran's contention that service connection for colon cancer is warranted as due to exposure to herbicides, colon cancer is not one of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides used in Vietnam is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010); see also 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); and 59 Fed. Reg. 341-46 (Jan. 4, 1994).  Therefore, even if the Veteran was exposed to herbicides during his active duty, service connection may not be granted for colon cancer on the basis of the presumptive regulatory provisions discussed above.  In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) are not applicable, and the Veteran's claim of service connection for colon cancer can only be addressed on a direct or a secondary service connection basis in this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Here, the Veteran does not have any service connected disabilities; thus, service connection cannot be granted for colon cancer on a secondary basis.

Turning to the theory of service connection for colon cancer as a direct result of the Veteran's active duty, as noted previously, the Veteran's service treatment records are silent regarding any signs, symptoms, or diagnoses referable to colon cancer, and the Veteran reported on his May 1971 RMH that he did not have cancer.

The post-service evidence of colon cancer in the Veteran's medical treatment records reflects that the cancer was detected and treated by surgery in 2003.  The Veteran testified at his Board hearing in September 2011 that his cancer was detected and treated by surgery in 2003.

According to the evidence of record, nearly thirty-two years elapsed between the time the Veteran left active duty and the time of his first recorded treatment for colon cancer.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The significant period of time between the Veteran's military service and the first recordation of colon cancer, while not dispositive by itself, provides evidence against this claim.

Additionally, the Veteran has received ongoing follow-up treatment for his cancer solely from VA caregivers.  None of them have given any indication that his claimed colon cancer is at least as likely as not due to any event from the Veteran's active service.  Thus, the VA medical records from these physicians, while not dispositive by themselves, do not support this claim.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA, and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, although the Veteran believes his colon cancer is due to service, he is not competent to make that conclusion.

The Board also notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  In this case, however, the record reflects that the Veteran has stated that he first received a diagnosis of colon cancer in 2003.  He has not asserted a continuity of symptomatology since active duty that resulted in colon cancer.  In fact, on the Report of Medical History completed at the time of his service retirement examination in 1971, the Veteran indicated that he did not have cancer.  The Veteran's own statements accordingly do not show continuity of symptoms to merit consideration for service connection under 38 C.F.R. § 3.303(b).

The Board does not doubt the sincerity of the Veteran's belief that he has colon cancer as a result of his active service.  However, as discussed above, in this particular instance, his statements regarding etiology have not been found to be competent and are outweighed by other evidence of record.

Based on all the above evidence, to include the absence of symptoms in the service treatment records, the length of time between when the Veteran left active duty and when the Veteran's colon cancer first appeared in the record, and the private and VA medical records, the Board finds that entitlement to service connection for colon cancer is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for a foot disorder; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for headaches and dizziness; the appeal is denied.

New and material evidence was received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD; to this extent, the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for PTSD; to this extent, the appeal is granted.

Service connection for colon cancer is denied.

The appeal regarding the claim for service connection for low back pain is dismissed.

The appeal regarding the claim for special monthly pension is dismissed.


REMAND

Throughout the record, the Veteran has claimed different stressors for PTSD.  He has claimed that he was attacked by the Vietcong; and he has claimed exposure to numerous dead bodies.  In April 2007, the RO made a formal finding that these stressors were unverifiable.

However, the Veteran has also claimed that while serving on active duty in Thailand, he was hit on the head with a piece of lead pipe.  A service treatment record from April 1971 from a Thailand service clinic reflects that the Veteran had experienced a trauma to his head.  Thus, the Board finds that the Veteran's claimed stressor of being hit on the head with a pipe is verified by the service treatment records.

Additionally, as noted above, in Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception of the claim reflects multiple findings of psychiatric disorders, to include depression, anxiety, and schizophrenia.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  Further adjudication is thus needed, again, in view of the Clemons guidance.

It is not clear if any of the Veteran's current psychiatric diagnoses were made in accordance with DSM-IV criteria.  Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability is related to an in-service event or is otherwise attributable to the Veteran's active military service.

Finally, evidence of record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The SSA award letter specifically indicates that his SSA benefits were partially based on his psychiatric disabilities.  However, no records from the SSA are of record.

The Board observes that SSA disability benefits are based on a claimant's age, employment history, and disability.  42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  Accordingly, the SSA may have medical records regarding a claimant's disabilities where a claimant is in receipt of disability benefits.  Accordingly, as there is evidence that the Veteran filed a claim for SSA benefits based on psychiatric disability, a remand is necessary to attempt to obtain these records, as they may contain evidence pertinent to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AMC/RO should obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the veteran for his claimed psychiatric disorders since August 2011.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present (under DSM-IV criteria), to include PTSD, depression, anxiety, and schizophrenia.  The examiner is instructed to consider the Veteran's claimed stressor of being hit on the head with a lead pipe while serving in Thailand as verified.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for service connection, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. 







The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


